              Case 2:17-cr-00082-KJM Document 125 Filed 08/21/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:17-CR-82-KJM
12                                Plaintiff,             STIPULATION REGARDING USE OF
                                                         VIDEOCONFERENCING DURING CHANGE OF
13                          v.                           PLEA HEARING; FINDINGS AND ORDER
14   JOHN ANTHONY AYON,                                  DATE: August 24, 2020
                                                         TIME: 9:00 a.m.
15                                Defendant.             COURT: Hon. Kimberly J. Mueller
16

17                                               BACKGROUND
18          The defendant in this matter, John Anthony Ayon, was charged a superseding indictment with
19 one count of violating 21 U.S.C. §§ 846, 841(a)(1), conspiracy to distribute or to possess with intent to

20 distribute at least 50 grams of methamphetamine (actual) (Count One), and one count of violating 21

21 U.S.C. § 861(a)(1), possession with intent to distribute at least 50 grams of methamphetamine (actual)

22 (Count Two). To resolve this matter, the parties have entered into a plea agreement in which the

23 defendant has agreed to plead guilty to Count One of the superseding indictment. The change of plea

24 hearing is set for August 24, 2020, at 10:00 a.m., before this Court. By this stipulation, the parties

25 acknowledge that the hearing may go forward by videoconference in the interests of both justice and

26 public safety, and that the defendant waives his right to be physically present and consents to appearance

27 via videoconference.

28          On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act

      STIPULATION REGARDING HEARING                      1
              Case 2:17-cr-00082-KJM Document 125 Filed 08/21/20 Page 2 of 5


 1 (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief

 2 District Judges to authorize plea and sentencing hearings by video or telephonic conference when 1)

 3 such hearings “cannot be conducted in person without seriously jeopardizing public health and safety;”

 4 and 2) “the district judge in a particular case finds for specific reasons that the plea or sentencing in that

 5 case cannot be further delayed without serious harm to the interests of justice.” Id., Pub. L. 116-23

 6 § 15002(b)(2).

 7          On March 29, 2020, the Judicial Conference of the United States made the findings required by

 8 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 9 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

10 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

11 functioning of the federal courts generally.”

12          On June 29, 2020, the Chief Judge of this District, per General Order 620, also made the findings

13 required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal Procedure

14 and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be conducted

15 in person without seriously jeopardizing public health and safety.” Accordingly, the findings of the

16 Judicial Conference and General Order 620 establish that plea and sentencing hearings cannot take

17 safely take place in person.

18          In order to authorize change of plea hearings by remote means, however, the CARES Act—as

19 implemented by General Order 620—also requires district courts in individual cases to “find, for

20 specific reasons, that felony pleas or sentencings in those cases cannot be further delayed without

21 serious harm to the interests of justice.” General Order 620 further requires that the defendant consent

22 to remote proceedings. Finally, the remote proceeding must be conducted by videoconference unless

23 “videoconferencing is not reasonably available.” In such cases, district courts may conduct hearings by

24 teleconference.

25                                                 STIPULATION

26          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

27 through defendant’s counsel of record, hereby stipulate as follows:

28          1.      The Governor of the State of California declared a Proclamation of a State of Emergency

      STIPULATION REGARDING HEARING                       2
              Case 2:17-cr-00082-KJM Document 125 Filed 08/21/20 Page 3 of 5


 1 to exist in California on March 4, 2020.

 2          2.      On March 13, 2020, the President of the United States issued a proclamation declaring a

 3 National Emergency in response to the COVID-19 pandemic.

 4          3.      In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

 5 other public health authorities have suggested the public avoid social gatherings in groups of more than

 6 10 people and practice physical distancing (within about six feet) between individuals to potentially

 7 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact,

 8 and no vaccine currently exists.

 9          4.      These social distancing guidelines – which are essential to combatting the virus – are

10 generally not compatible with holding in-person court hearings.

11          5.      On March 17, 2020, this Court issued General Order 611, noting the President and

12 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

13 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

14 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

15 commence before May 1, 2020.

16          6.      On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses

17 in the Eastern District of California to the public. It further authorized assigned district court judges to

18 continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial Act. General

19 Order 612 incorporated General Order 611’s findings regarding the health dangers posed by the

20 pandemic.

21          7.      On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

22 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

23 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

24 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

25 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

26 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

27 district judges; two of those positions are currently vacant and without nominations). The report further

28 explained that a backlog of cases exists that “can only start to be alleviated” when the CDC lifts its

       STIPULATION REGARDING HEARING                      3
              Case 2:17-cr-00082-KJM Document 125 Filed 08/21/20 Page 4 of 5


 1 guidance regarding gatherings of individuals.

 2          8.      On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

 3 2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

 4          9.      On May 13, 2020, General Order 618 issued, continuing court closures until further

 5 notice and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

 6          10.     Given these facts, it is essential that Judges in this District resolve as many matters as

 7 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

 8 hearings now, this District will be in a better position to work through the backlog of criminal and civil

 9 matters once in-person hearings resume.

10          11.     The change of plea hearing in this case accordingly cannot be further delayed without

11 serious harm to the interests of justice. If the Court were to delay this hearing until it can be held in-

12 person, it would only add to the enormous backlog of criminal and civil matters facing this Court, and

13 every Judge in this District, when normal operations resume.

14          12.     Under CARES Act § 15002(b), defendant, John Anthony Ayon, consents to proceed with

15 this hearing by video-teleconference. Defense counsel joins in this consent.

16          13.     THEREFORE, the parties hereby stipulate and agree that each of the requirements of the

17 CARES Act and General Order 620 have been satisfied in this case. They request that the Court enter

18 an order making the specific findings required by the CARES Act and General Order 620. Specifically,

19 for the reasons further set forth below, the parties agree that:

20                  a)      The change of plea hearing in this case cannot be further delayed without serious

21          harm to the interest of justice, given the public health restrictions on physical contact and court

22          closures existing in the Eastern District of California, and the additional backlog of cases that is

23          likely to increase in this district if criminal matters do not proceed by videoconference when the

24          defendant consents and a resolution has been reached between the parties.

25 ///

26 ///

27 ///

28 ///

       STIPULATION REGARDING HEARING                      4
              Case 2:17-cr-00082-KJM Document 125 Filed 08/21/20 Page 5 of 5


 1                  b)      Under CARES Act § 15002(b), the defendant acknowledges that he has the right

 2          to be physically present for this hearing, but waives that right, and consents to proceed with a

 3          remote hearing by videoconference.

 4          14.     Defendant’s counsel, Olaf W. Hedberg, joins in that acknowledgment, waiver, and

 5 consent.

 6          IT IS SO STIPULATED.

 7    Dated: August 20, 2020                                  MCGREGOR W. SCOTT
                                                              United States Attorney
 8
                                                              /s/ JAMES R. CONOLLY
 9                                                            JAMES R. CONOLLY
                                                              Assistant United States Attorney
10

11
      Dated: August 20, 2020                                  /s/ OLAF W. HEDBERG
12                                                            OLAF W. HEDBERG
13                                                            Counsel for Defendant
                                                              JOHN ANTHONY AYON
14
                                               FINDINGS AND ORDER
15
            1.      The Court adopts the findings above.
16
            2.      Further, the Court specifically finds that:
17
                    a)      The change of plea hearing in this case cannot be further delayed without serious
18
            harm to the interest of justice;
19
                    b)      The defendant has waived his physical presence at the hearing and consents to
20
            remote hearing by videoconference; and
21
            3.      Therefore, based on the findings above, and under the Court’s authority under § 15002(b)
22
     of the CARES Act and General Order 620, the change of plea hearing in this case will be conducted by
23
     videoconference.
24
            IT IS SO FOUND AND ORDERED this 20th day of August, 2020.
25

26

27

28

      STIPULATION REGARDING HEARING                       5
